Citation Nr: 1735409	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1964 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2011, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The matter on appeal was remanded in September 2012, July 2014, and January 2016 for additional development.  However, in order to ensure due process compliance, the appeal is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In its January 2016 remand, the Board directed that a VA examination be provided to ascertain the current impact of the Veteran's service-connected disorders, in the aggregate, on his ability to obtain and maintain substantially gainful employment.  Pursuant to the Board's remand directive, a VA examination was scheduled in March 2016.

A letter from the Veteran's representative received on March 9, 2016 notes that the Veteran is unable to attend his VA examination scheduled for March 9, 2016 as he is hospitalized at Asante Rouge Regional Medical Center.  A March 8, 2016 letter from a social worker at Asante Rogue Regional Medical Center confirms that the Veteran was admitted on February 24, 2016 and remains at the hospital.  The social worker also notes there are no discharge plans in place to indicate when he would be able to attend his scheduled appointment and she anticipates him going to a Skilled Nursing Facility upon his discharge from the hospital.  Accordingly, the Board finds the Veteran has shown good cause for his failure to report to the March 2016 VA examination.

The April 2016 Supplemental Statement of the Case indicates that, subsequent to scheduling the March 2016 VA examination and receiving notification that the Veteran was unable to attend due to hospitalization, the Appeals Management Center attempted to schedule the Veteran for a new VA examination in April 2016 and was unable to reach the Veteran by phone or mail.  

However, the claims file does not reveal a copy of the letters notifying the Veteran or his representative of the dates of either of the scheduled VA examinations in 2016.  As such, the record is insufficient to determine whether the Veteran received proper notice of the scheduled VA examinations.   See Kyhn v. Shinseki, 716 F.3d 572 (2013).  

Thus, to ensure due process compliance, additional development is needed.  The Veteran should be scheduled for a VA examination, and the Veteran and his representative must be notified of the scheduled VA examination by written correspondence.  This notification letter should be associated with the claims file.

The Veteran should also be advised that governing regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).

The Board notes that this VA examination has been scheduled multiple times since October 2014.  If the Veteran is unable to attend the VA examination due to good cause, the AOJ should request an addendum opinion, rather than a VA examination, to address the impact of the Veteran's service-connected disabilities on his employability.

The Veteran completed a May 2016 authorization form showing treatment from Rogue Asante Regional Hospital and Teri Lenke.  These records, along with any other additional, pertinent VA or private treatment records for the Veteran's service-connected conditions should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that he identify any and all outstanding VA and private treatment records related to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should specifically include records from Rogue Asante Regional Hospital and Teri Lenke for which contact information is provided on the May 2016 authorization form.  Any negative response should be in writing and associated with the claims file.  

2.  By written correspondence to the Veteran and his representative, schedule the Veteran for a VA social and industrial survey to assess his employment history and day-to-day functioning.  A written copy of the report and notification letter should be associated with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination (by VA examiner who has not previously examined him to the extent possible) regarding the effect of the Veteran's service-connected disabilities on his employability.  Written notification of the scheduled examination should be provided to the Veteran and his representative.  

If the Veteran is unable to attend the social and industrial survey and/or a VA examination due to good cause, the AOJ should instead request an addendum opinion to address the impact of the Veteran's service-connected disabilities on his employability.  All documentation must be associated with the claims file.

Based on the review of the claims file, the opinion must evaluate the extent to which the Veteran's service connected disabilities, either alone or in the aggregate, impair the Veteran's ability to meet the demands of a job, either sedentary or physical. 

In addressing the functional effects of the Veteran's right knee, right hip, and/or low back disabilities on his occupational functioning, the opinion should consider his employment history, educational background, and day-to-day functioning in relation to his right knee, right hip, and/or low back disabilities.

A rationale must be provided for any and all opinions expressed. 

4.  Then, review the claims file and ensure that all actions taken are documented within the claims file, and adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




